Case 1:19-cv-24347-JEM Document 12 Entered on FLSD Docket 12/07/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                           Case Number: 19-24347-CIV-MARTINEZ-REID

  KARAKA CAMPBELL,

          Petitioner,

  v.

  STATE OF FLORIDA,

        Respondent.
  _____________________________________/

                          ORDER ADOPTING MAGISTRATE JUDGE REID’S
                               REPORT AND RECOMMENDATION

          THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Petitioner’s pro se petition for writ of habeas corpus

  pursuant to 28 U.S.C. § 2254 (the “Petition”) [ECF No. 1]. Magistrate Judge Reid filed a Report

  and Recommendation [ECF No. 11], recommending that: (a) that the petition be dismissed as time-

  barred; (b) that no certificate of appealability issue; and (3) that this case be closed. The Court has

  reviewed the entire file and record and notes that no objections have been filed. After careful

  consideration, it is:

          ADJUDGED that United States Magistrate Judge Reid’s Report and Recommendation

  [ECF No. 11] is AFFIRMED and ADOPTED. Accordingly, it is:

          ADJUDGED that

          1.      The Petition [ECF No. 1] is DISMISSED as time-barred.

          2.      No certificate of appealability shall issue.

          3.      This case is CLOSED, and all pending motions are DENIED as MOOT.
Case 1:19-cv-24347-JEM Document 12 Entered on FLSD Docket 12/07/2020 Page 2 of 2




        4.     A final judgment shall be entered by separate order.

        DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of December, 2020.



                                                     ____________________________________
                                                     JOSE E. MARTINEZ
                                                     UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Reid
  All Counsel of Record
  Karaka Campbell, pro se




                                               -2-
